DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 10, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the at least one damping element is provided separately for each of the receptacle/projection pairings”.  Claim 17 recites “wherein the at least one receptacle and the at least one projection comprise multiple projections engaging multiple receptacles, wherein each damping element extends around the corresponding projection”.  Claim 18 recites “wherein the damping elements are spaced apart from one another about the longitudinal axis”.  Antecedent claim 1 only requires one damping element and although claim 18 refers to “the damping elements”, there is insufficient antecedent basis for multiple damping elements.  It is unclear how many damping elements are required by claims 10, 17 and 18.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-3, 5, 9-11, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 1,748,486) in view of Herbulot (GB 2114692).
As per claim 1, Lord an actuating arrangement (Fig. 1) for a parking brake comprising: 
a pair of components (1, 9), of which one component is an intermediate element (1, 9), and the other component is a gear mechanism element (1, 9), and 
a relative-rotation-preventing securing means (3, 4, 5, 6, Fig. 3) for securing the components against rotation relative to one another about a longitudinal axis, 
wherein the relative-rotation-preventing securing means has at least one receptacle (6) and at least one projection (3) which engages into the at least one receptacle, which receptacle and projection are assigned to in each case one of the components (6, 9), and wherein each of the at least one projection includes a corresponding damping element (4) is arranged between the projection and the corresponding receptacle such that the damping element is confined in the circumferential direction by the corresponding receptacle.  Lord does not disclose an actuating piston.
Herbulot discloses a brake for actuating at least one brake shoe or is an intermediate element (31) which is or can be placed in operative connection with the actuating piston, and the other component is a gear mechanism element (22) for a stroke-imparting gear mechanism.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the universal joint of Herbulot by using a damped universal joint as taught by Lord in order to reduce unwanted vibration in a brake actuator.
	As per claim 2, Lord and Herbulot disclose the actuating arrangement as claimed in claim 1.  Lord further discloses wherein the damping element is fastened to one of the components (4). 
As per claim 3, Lord and Herbulot disclose the actuating arrangement as claimed in claim 1.  Lord further discloses wherein in a radial direction and/or in the circumferential direction with respect to the longitudinal axis of the actuating arrangement, the projection engages with play into the receptacle (4). 
As per claim 5, Lord and Herbulot disclose the actuating arrangement as claimed in claim 1.  Lord further discloses wherein the receptacle and the projection are of axisymmetrical design with respect to their the centerline (3, 6). 
As per claim 9, Lord and Herbulot disclose the actuating arrangement as claimed in claim 1.  Lord further discloses wherein the damping element comprises a rubber material (Page 1, lines 11-13). 
As per claim 10, Lord and Herbulot disclose the actuating arrangement as claimed in claim 1.  Lord further discloses wherein the receptacle and the projection are each provided at least twofold as a receptacle/projection pairing (Fig. 3), and the receptacles and the projections are arranged so as to be distributed over the circumference of the respectively associated components (Fig. 3), wherein the at least one damping element is provided separately for each of the receptacle/projection pairings (4). 
As per claim 11, Lord and Herbulot disclose the actuating arrangement as claimed in claim 1.  Herbulot further discloses wherein the gear mechanism element is a nut element (22) for the stroke-imparting gear mechanism. 
As per claim 16, Lord and Herbulot disclose the actuating arrangement as claimed in claim 6.  Lord further discloses wherein the damping element is arranged with play with respect to the second abutment surface and/or with respect to the second counterpart abutment surface (Fig. 1).
As per claim 17, Lord and Herbulot disclose the actuating arrangement as claimed in claim 1.  Lord further discloses wherein the at least one receptacle and the at least one projection comprise multiple projections (3) engaging multiple receptacles (6), wherein each damping element extends around the corresponding projection (4).
As per claim 18, Lord and Herbulot disclose the actuating arrangement as claimed in claim 17.  Lord further discloses wherein the damping elements are spaced apart from one another about the longitudinal axis (4, Fig. 3). 
As per claim 19, Lord and Herbulot disclose the actuating arrangement as claimed in claim 1.  Lord further discloses wherein each damping element has a first condition spaced from the receptacle prior to relative rotation between the components (Fig. 1) and a second condition engaging the receptacle in response to a predetermined degree of relative rotation between the components (Fig. 1).
As per claim 20, Lord and Herbulot disclose the actuating arrangement as claimed in claim 1.  Lord further discloses wherein each damping element is spaced from and extends about a centerline extending radially from the longitudinal axis and through the corresponding projection (4, Fig. 3).
As per claim 21, Lord discloses an actuating arrangement (Fig. 1) for a parking brake comprising: 
a pair of components (1, 9),
a relative-rotation-preventing securing means (3, 4, 5, 6, Fig. 3) for securing the components against rotation relative to one another, wherein the relative-rotation-preventing securing means has receptacles (6) provided on one of the actuating piston and the gear mechanism element and projections (3) provided on the other of the actuating piston and the gear mechanism element which engage into the receptacles, and 
damping elements (4) arranged between each of the projections and the corresponding receptacles.  Lord does not disclose an actuating piston.
Herbulot discloses a brake of which one component is an actuating piston (18) for actuating at least one brake shoe, and the other component is a gear mechanism element (22) for a stroke-imparting gear mechanism.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the universal joint of Herbulot by using a damped universal joint as taught by Lord in order to reduce unwanted vibration in a brake actuator.
As per claim 22, Lord and Herbulot disclose the actuating arrangement as claimed in claim 21.  Lord further discloses wherein each damping element has a first condition spaced from the receptacle prior to relative rotation between the gear mechanism element and the piston (Fig. 1) and a second condition engaging the receptacle in response to a predetermined degree of relative rotation between the gear mechanism element and the piston (Fig. 1).
As per claim 23, Lord and Herbulot disclose the actuating arrangement as claimed in claim 1.  Lord further discloses wherein each receptacle includes a pair of abutment surfaces (6a) positioned on opposite sides of the damping element and extending transversely relative to the circumferential direction.
6.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 1,748,486) in view of Herbulot (GB 2114692) and further in view of Fiedler et al (WO 01/51823).
As per claim 7, Lord and Herbulot disclose the actuating arrangement as claimed in claim 1.  Lord further discloses wherein the damping element is a ring (4) that engages around the projection (3), but does not disclose an O-ring.   
Fiedler et al discloses a joint wherein the damping element is an O-ring (Page 5, ¶1) that engages around the projection (10, 11, Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing of Lord by forming it as an O-ring as taught by Fiedler et al in order to reduce stress concentration since such a modification would only require a change in shape.	
Allowable Subject Matter
7.	Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive.
Regarding the 112 rejections, the applicant argues that:
“The Examiner contends that claim 1 only requires one damping element. Amended claim 1, however, recites that "each of the at least one projection includes a corresponding damping element". That said, the recitation in claim 17 clarifies that multiple projections engage multiple receptacles and, thus, claim 17 requires that each of the multiple projections includes a corresponding damping element per claim 1. Accordingly, the recitation in claim 18, which depends from claim 17, that there are multiple damping elements is consistent with claim 17 and claim 1. In other words, there is antecedent basis in claims 17 and 18 for reciting multiple damping elements. Consequently, it is respectfully submitted that claims 17 and 18 are definite and therefore this rejection of claims 17 and 18 should be withdrawn” (Page 7).

Just as the claim specifies multiple projections and receptacles, so too must the claim specify multiple damping elements, if they are required.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Damped universal joints
Lord (US 1,855,640).
Cutting (US 1,943,814).
Rivin (US 6,926,611).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/           Examiner, Art Unit 3657